DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment, filed on 7/25/2022 has been considered and entered.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 13, 18-19, 24 are rejected under 35 U.S.C. 102(a)(1) as being
anticipated by Schultz et al. (US 2014/0197291).
Regarding claim 13, Schultz et al. disclose a lighting fixture (see Title; Figs 1-9)
comprising: a light source (not numbered; light fixture always has light source); a
housing (40; paragraph 35) comprising a receiving region configured to receive a tenon
(50); a tenon cradle (20) formed in the housing and configured to receive an end of the
tenon; and a reinforcement bracket (30) that is provided within the housing in a position
that is between the tenon cradle and an outside surface of the housing (Figs 1-2).
Regarding claim 18, Schultz et al. disclose that the tenon cradle (20) forms a
stepped structure comprising a plurality of tenon platforms configured to receive the
end of the tenon at a selected one of a plurality of different levels (Figs 6-7).
Regarding claim 19, Schultz et al. disclose a lighting fixture (see Title; Figs 1-9)
comprising: a light source (not numbered; light fixture always includes a light source); a
housing (40; paragraph 35) comprising a receiving region configured to receive a tenon
(50); a tenon cradle (20) formed in the housing and configured to receive an end of the
tenon; and a reinforcement bracket (30) that is provided on an outside surface of the
housing in a position adjacent the tenon cradle (see FIG 2).
Regarding claim 24, Schultz et al. disclose that the tenon cradle (20) forms a
stepped structure comprising a plurality of tenon platforms configured to receive the
end of the tenon at a selected one of a plurality of different levels (Figs 6-7).
Claim(s) 13, 15-17, 19, 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated
by Wilcox et al. (US 2014/0247590).
Regarding claim 13, Wilcox et al. disclose a lighting fixture (Paragraph 0005; 10 of Fig 1
& Fig 29) comprising: a light source (LED circuit board 60); a housing (12 containing base 20 and
cover 30) comprising a receiving region (cover 30) configured to receive a tenon (430); a tenon
cradle (42) formed in the housing and configured to receive an end of the tenon; and a
reinforcement bracket (43, 44) that is provided within the housing (Figs 6-7) in a position that is between the tenon cradle (42) and an outside surface of the housing (see Figs 31 & 32A).
Regarding claim 15, Wilcox et al. disclose that the reinforcement bracket comprises a
backbone (82, 83 of Fig 33) and a pair of wings (441 & 431) that extend in opposite directions
from the backbone (Fig 33).
Regarding claim 16, Wilcox et al. disclose that one or more sides of the backbone and
one or more ends of the pair of wings comprise angled sidewalls (Fig 33).
	Regarding claim 17, Wilcox et al. disclose that the reinforcement bracket (43, 44)
comprises a backbone (82, 83) and opposing angled sidewalls (see region of 441 of Fig 33).
Regarding claim 19, Wilcox et al. disclose a lighting fixture (Paragraph 0005; 10 of Fig 1
& Fig 29) comprising: a light source (LED circuit board 60); a housing (12 containing base 20 and
cover 30) comprising a receiving region (cover 30) configured to receive a tenon (430); a tenon
cradle (42) formed in the housing and configured to receive an end of the tenon; and a reinforcement bracket (43, 44) that is provided on an outside surface of the housing in a
position that is adjacent the tenon cradle (see Figs 31 & 324A).
Regarding claim 21, Wilcox et al. disclose that the reinforcement bracket comprises a
backbone (82, 83 of Fig 33) and a pair of wings (44 & 43) that extend in opposite directions
from the backbone (Fig 33).
Regarding claim 22, Wilcox et al. disclose that one or more sides of the backbone and
one or more ends of the pair of wings comprise angled sidewalls (Fig 33).
Regarding claim 23, Wilcox et al. disclose that the reinforcement bracket (43, 44)
comprises a backbone (82, 83) and opposing angled sidewalls (see region of 441 of Fig 33). 
reinforcement bracket (43, 44) that is provided on an outside surface of the housing in a
position that is adjacent the tenon cradle (see Figs 31 & 324A).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilcox et al.
as applied to claims 13 & 19.
Regarding claims 14 & 20, Wilcox et al. teach all the limitations of claims 14 & 20, except
the reinforcement bracket comprises at least one of aluminum, steel, and carbon reinforced
polymers.

However. It would have been obvious to one having ordinary skill in the art before the
effective filing date of claimed invention to select one of the claimed materials since selection
of known materials for known purposes is within the skill of art.
Allowable Subject Matter
Claims 1-12 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record neither shows nor suggests a lighting fixture comprising all the limitations set forth in claim 1, particularly comprising the limitations of wherein the first bolt shaft extends through an interior of the first reinforcing tube; and a second reinforcing tube arranged within the second bolt boss, wherein the second bolt shaft extends through an interior of the second reinforcing tube.
Claims 2-12 are allowed being dependent on allowed base claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed on 7/25/2022, regarding claims 13-24 have been fully considered but they are not persuasive.
Applicant contends that since in claim 1, examiner recites engager 30 as first and second bolt bosses, examiner in separate independent claims 13 & 19 cannot designate engager 30 as reinforcement bracket. Applicant contends that office action fails to anticipate by citing same component in Schultz for two separate elements.
Examiner respectfully differs. Claim 1 and claim 13, similarly claim 1 and claim 19 are two independent claims. Claims 13 & 19 do not claim first and second bolt bosses, only claims a reinforcing structure in a specific position. In that case, engager 30 reads on reinforcement bracket of claim 13.
Within one specific claim, one can not cite same element of a prior art for two different claimed elements. 
In this case, claims 13 & 19 do not claim first and second boss, but claims only a reinforcement bracket.
In response to applicant’s arguments against the prior art of Wilcox applied for claims 13 & 19, examiner respectfully presents that first and second bar engaging portions 43 & 44 in Wilcox is within the enclosure 11 of housing 12 formed by base 20 and cover 30, clearly shown in Figs 6-7).
 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
   Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452. The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875